 



Exhibit 10.1
EXECUTION COPY
Basic Energy Services, Inc.
$225,000,000 7.125% Senior Notes due 2016
PURCHASE AGREEMENT
April 7, 2006
New York, New York
UBS Securities LLC
Banc of America Securities LLC
Lehman Brothers Inc.
Credit Suisse Securities (USA) LLC
Goldman, Sachs & Co.
c/o UBS Securities LLC
299 Park Avenue
New York, New York 10171
Ladies and Gentlemen:
          Basic Energy Services, Inc., a Delaware corporation (the “Company”),
and each of the other Guarantors (as defined herein) agree with you as follows:
          1. Issuance of Notes. The Company proposes to issue and sell to UBS
Securities LLC (the “Representative”) and Banc of America Securities LLC, Lehman
Brothers, Inc., Credit Suisse Securities (USA) LLC and Goldman, Sachs & Co.
(together with the Representative, the “Initial Purchasers”) $225,000,000
aggregate principal amount of 7.125% Senior Notes due 2016 (the “Original
Notes”). The Company’s obligations under the Original Notes and the Indenture
(as defined below) will be, jointly and severally, unconditionally guaranteed
(the “Guarantees”), on a senior basis, by each of the Subsidiaries (as defined
below) listed on the signature pages hereto (collectively, the “Guarantors,”
and, together with the Company, the “Issuers”). The Original Notes and the
Guarantees are referred to herein as the “Securities.” The Securities will be
issued pursuant to an indenture (the “Indenture”), to be dated the Closing Date
(as defined herein), by and between the Issuers and The Bank of New York Trust
Company, National Association, as trustee (the "Trustee”).
          The Securities will be offered and sold to the Initial Purchasers
pursuant to an exemption from the registration requirements under the Securities
Act of 1933, as amended (the “Act”). The Issuers have prepared a preliminary
offering memorandum, dated as of March 29, 2006, the "Preliminary Offering
Memorandum”), and a pricing supplement thereto dated the date hereof (the
"Pricing Supplement”). The Preliminary Offering Memorandum and the Pricing
Supplement are herein referred to as the “Pricing Disclosure Package.” Promptly
after the execution of this Purchase Agreement (this “Agreement”), the Issuers
will prepare a final offering memorandum dated the date hereof (the “Final
Offering Memorandum”).

1



--------------------------------------------------------------------------------



 



          The Initial Purchasers have advised the Issuers that the Initial
Purchasers intend, as soon as they deem practicable after this Agreement has
been executed and delivered, to resell (the “Exempt Resales”) the Securities in
private sales exempt from registration under the Act on the terms set forth in
the Pricing Disclosure Package, solely to (i) persons whom the Initial
Purchasers reasonably believe to be “qualified institutional buyers” (“QIBs”),
as defined in Rule 144A under the Act (“Rule 144A”), in accordance with
Rule 144A and (ii) other eligible purchasers pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the Act
(“Regulation S”) in accordance with Regulations S (the persons specified in
clauses (i) and (ii), the “Eligible Purchasers”).
          Holders (including subsequent transferees) of the Securities will have
the registration rights under the registration rights agreement (the
“Registration Rights Agreement”), between the Issuers and the Initial
Purchasers, to be dated the Closing Date, substantially in the form attached
hereto as Exhibit A. Under the Registration Rights Agreement, the Issuers will
agree to (i) file with the Securities and Exchange Commission (the “Commission”)
(a) a registration statement under the Act (the “Exchange Offer Registration
Statement”) relating to a new issue of debt securities (collectively with the
Private Exchange Notes (as defined in the Registration Rights Agreement), the
“Exchange Notes” and, together with the Original Notes, the “Notes”), guaranteed
by the guarantors under the Indenture, to be offered in exchange for the
Original Notes and the Guarantees thereof (the “Exchange Offer”) and issued
under the Indenture or an indenture substantially identical to the Indenture
and/or (b) under certain circumstances set forth in the Registration Rights
Agreement, a shelf registration statement pursuant to Rule 415 under the Act
(the “Shelf Registration Statement” relating to the resale by certain holders of
the Original Notes and the Guarantees thereof, (ii) to use its reasonable best
efforts to cause the Exchange Offer Registration Statement and, if applicable,
the Shelf Registration Statement to be declared effective and (iii) to
consummate the Exchange Offer, all within the time periods specified in the
Registration Rights Agreement.
          This Agreement, the Notes, the Guarantees, the Indenture and the
Registration Rights Agreement are hereinafter sometimes referred to collectively
as the “Note Documents.”
          2. Agreements to Sell and Purchase. On the basis of the
representations, warranties and covenants contained in this Agreement, the
Issuers agree to issue and sell to the Initial Purchasers, and on the basis of
the representations, warranties and covenants contained in this Agreement, and
subject to the terms and conditions contained in this Agreement, each of the
Initial Purchasers, severally and not jointly, agrees to purchase from the
Issuers, the aggregate principal amount of the Securities set forth opposite its
name on Schedule I attached hereto. The purchase price for the Securities shall
be 98.25% of their principal amount.
          3. Delivery and Payment. Delivery of, and payment of the purchase
price (via wire transfer) for, the Securities shall be made at 10:00 a.m., New
York time, on April 12, 2006 (such date and time, the “Closing Date”) at the
offices of Cahill Gordon & Reindel llp, 80 Pine Street, New York, New York
10005. The Closing Date and the location of delivery of and the form of payment
for the Securities may be varied by mutual agreement between the Initial
Purchasers and the Company.
          The Securities shall be delivered by the Issuers to the Initial
Purchasers (or as the Initial Purchasers direct) through the facilities of The
Depository Trust Company against payment by the Initial Purchasers of the
purchase price therefor by means of wire transfer of immediately available funds
to such account or accounts specified by the Company in accordance with Section
8(h) on or prior to the Closing Date, or by such means as the parties hereto
shall agree prior to the Closing Date. The Securities shall be evidenced by one
or more certificates in global form registered in such names as the Initial
Purchasers

2



--------------------------------------------------------------------------------



 



may request upon at least one business day’s notice prior to the Closing Date
and having an aggregate principal amount corresponding to the aggregate
principal amount of the Securities.
          4. Agreements of the Issuers. The Issuers jointly and severally,
covenant and agree with the Initial Purchasers as follows:
          (a) To furnish the Initial Purchasers and those persons identified by
the Initial Purchasers, without charge, as many copies of the Preliminary
Offering Memorandum, the Pricing Supplement and the Final Offering Memorandum,
and any amendments or supplements thereto, as the Initial Purchasers may
reasonably request. The Issuers consent to the use of the Preliminary Offering
Memorandum, the Pricing Supplement and the Final Offering Memorandum, and any
amendments or supplements thereto, by the Initial Purchasers in connection with
Exempt Resales.
          (b) As promptly as practicable following the execution and delivery of
this Agreement and in any event not later than the second business day following
the date hereof, to prepare and deliver to the Initial Purchasers the Final
Offering Memorandum, which shall consist of the Preliminary Offering Memorandum
as modified only by the information contained in the Pricing Supplement. Not to
amend or supplement the Preliminary Offering Memorandum or the Pricing
Supplement. Not to amend or supplement the Final Offering Memorandum prior to
the Closing Date unless the Initial Purchasers shall previously have been
advised of such proposed amendment or supplement at least two business days
prior to the proposed use, and shall not have objected to such amendment or
supplement.
          (c) If, prior to the later of (x) the Closing Date and (y) the time
that the Initial Purchasers have completed their distribution of the Securities,
any event shall occur that, in the judgment of the Issuers or in the judgment of
counsel to the Initial Purchasers, makes any statement of a material fact in the
Final Offering Memorandum, as then amended or supplemented, untrue or that
requires the making of any additions to or changes in the Final Offering
Memorandum in order to make the statements in the Final Offering Memorandum, as
then amended or supplemented, in the light of the circumstances under which they
are made, not misleading, or if it is necessary to amend or supplement the Final
Offering Memorandum to comply with all applicable laws, the Issuers shall
promptly notify the Initial Purchasers of such event and (subject to
Section 4(b)) prepare an appropriate amendment or supplement to the Final
Offering Memorandum so that (i) the statements in the Final Offering Memorandum,
as amended or supplemented, will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances at the Closing Date and at
the time of sale of Securities, not misleading and (ii) the Final Offering
Memorandum will comply with applicable law.
          (d) To qualify or register the Securities under the securities laws of
such jurisdictions as the Initial Purchasers may request and to continue such
qualification in effect so long as required for the Exempt Resales.
Notwithstanding the foregoing, no Issuer shall be required to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or to
execute a general consent to service of process in any such jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.
          (e) To advise the Initial Purchasers promptly, and if requested by the
Initial Purchasers, to confirm such advice in writing, of the issuance by any
securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offering

3



--------------------------------------------------------------------------------



 



or sale in any jurisdiction, or the initiation of any proceeding for such
purpose by any securities commission or other regulatory authority. The Issuers
shall use their reasonable best efforts to prevent the issuance of any stop
order or order suspending the qualification or exemption of any of the
Securities under any securities laws, and if at any time any securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption of any of the Securities under any securities laws,
the Issuers shall use their reasonable best efforts to obtain the withdrawal or
lifting of such order at the earliest possible time.
          (f) Whether or not the transactions contemplated by this Agreement are
consummated, to pay all costs, expenses, fees and disbursements (including fees
and disbursements of counsel and accountants for the Issuers) incurred and
stamp, documentary or similar taxes incident to and in connection with: (i) the
preparation, printing and distribution of the Preliminary Offering Memorandum,
the Pricing Supplement and the Final Offering Memorandum and any amendments and
supplements thereto, (ii) all expenses (including travel expenses) of the
Issuers and the Initial Purchasers in connection with any meetings with
prospective investors in the Securities, (iii) the preparation, notarization (if
necessary) and delivery of the Note Documents and all other agreements,
memoranda, correspondence and documents prepared and delivered in connection
with this Agreement and with the Exempt Resales, (iv) the issuance, transfer and
delivery of the Securities by the Issuers to the Initial Purchasers, (v) the
qualification or registration of the Securities for offer and sale under the
securities laws of the several states of the United States or provinces of
Canada (including, without limitation, the cost of printing and mailing
preliminary and final Blue Sky or legal investment memoranda and fees and
disbursements of counsel (including local counsel) to the Initial Purchasers
relating thereto), (vi) the application for quotation of the Securities in The
Portal Market (“Portal”) of the National Association of Securities Dealers, Inc.
(“NASD”), (vii) the inclusion of the Securities in the book-entry system of The
Depository Trust Company (“DTC”), (viii) the rating of the Securities by rating
agencies, (ix) the fees and expenses of the Trustee and its counsel and (x) the
performance by the Company of its other obligations under the Note Documents;
provided, notwithstanding the foregoing, the Issuers shall pay the first
$110,000 of expenses in connection with chartered aircraft and the Initial
Purchasers shall pay all such expenses in excess of such amount.
          (g) To use the proceeds from the sale of the Original Notes in the
manner described in the Pricing Disclosure Package under the caption “Use of
proceeds.”
          (h) To do and perform all things required to be done and performed
under this Agreement by it prior them or after the Closing Date and to satisfy
all conditions precedent on their part to the delivery of the Securities.
          (i) Not to, and not to permit any Subsidiary to, sell, offer for sale
or solicit offers to buy any security (as defined in the Act) that would be
integrated with the sale of the Securities in a manner that would require the
registration under the Act of the sale of the Securities to the Initial
Purchasers or any Eligible Purchasers.
          (j) Not to, and to cause its affiliates (as defined in Rule 144 under
the Act) not to, resell any of the Securities that have been reacquired by any
of them.
          (k) Not to engage, not to allow any Subsidiary to engage, and to cause
its other affiliates and any person acting on their behalf (other than, in any
case, the Initial Purchasers and any of their affiliates, as to whom the Company
makes no covenant) not to engage, in any form of

4



--------------------------------------------------------------------------------



 



general solicitation or general advertising (within the meaning of Regulation D
under the Act) in connection with any offer or sale of the Securities in the
United States.
          (l) Not to engage, not to allow any Subsidiary to engage, and to cause
its other affiliates and any person acting on their behalf (other than, in any
case, the Initial Purchasers and any of their affiliates, as to whom the Company
makes no covenant) not to engage, in any directed selling effort with respect to
the Securities, and to comply with the offering restrictions requirement of
Regulation S. Terms used in this paragraph have the meanings given to them by
Regulation S.
          (m) From and after the Closing Date, for so long as any of the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Act and during any period in which the Company is
not subject to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), to make available upon request the information
required by Rule 144A(d)(4) under the Act to (i) any holder or beneficial owner
of Securities in connection with any sale of such Securities and (ii) any
prospective purchaser of such Securities from any such holder or beneficial
owner designated by the holder or beneficial owner. The Company will pay the
expenses of preparing, printing and distributing such documents.
          (n) To comply with their obligations under the Registration Rights
Agreement.
          (o) To cooperate with and assist the Initial Purchasers to obtain
approval of the Securities to be eligible for clearance and settlement through
DTC.
          (p) Prior to the Closing Date, to furnish without charge to the
Initial Purchasers, (i) as soon as they have been prepared by the Company, a
copy of any regularly prepared internal financial statements of the Company and
the Subsidiaries for any period subsequent to the period covered by the
financial statements appearing in the Pricing Disclosure Package, (ii) all other
reports and other communications (financial or otherwise) that the Company mails
or otherwise makes available to its security holders and (iii) such other
information as the Initial Purchasers shall reasonably request.
          (q) Not to, and not to permit any of its affiliates or anyone acting
on its or its affiliates’ behalf to (other than the Initial Purchasers and their
affiliates), distribute prior to the Closing Date any offering material in
connection with the offer and sale of the Securities other than the Preliminary
Offering Memorandum, the Pricing Supplement, press releases pursuant to Rule 135
under the Act and the Final Offering Memorandum.
          (r) During the period of two years after the Closing Date or, if
earlier, until such time as the Securities are no longer restricted securities
(as defined in Rule 144 under the Act), not to be or become a closed-end
investment company required to be registered, but not registered, under the
Investment Company Act of 1940.
          (s) In connection with the offering, until the Initial Purchasers
shall have notified the Company of the completion of the distribution of the
Securities, not to, and not to permit any of its affiliates (as such term is
defined in Rule 501(b) of Regulation D under the Act) to, either alone or with
one or more other persons, bid for or purchase for any account in which it or
any of its affiliates has a beneficial interest, for the purpose of creating
actual or apparent active trading in, or of raising the price of, the
Securities.

5



--------------------------------------------------------------------------------



 



          (t) During the period from the date hereof through and including the
date that is 30 days after the date hereof, without the prior written consent of
the Representative, offer, sell, contract to sell or otherwise dispose of any
debt securities issued or guaranteed by the Company or any Subsidiary and having
a tenor of more than one year.
          5. Representations and Warranties.
          (a) The Issuers represent and warrant to the Initial Purchasers that,
as of the date hereof and as of the Closing Date (references in this Section 5
to the “Offering Memorandum” are to (x) the Pricing Disclosure Package in the
case of representations and warranties made as of the date hereof and (y) the
Final Offering Memorandum in the case of representations and warranties made as
of the Closing Date):
          (ii) Neither the Pricing Disclosure Package, as of the date hereof,
nor the Final Offering Memorandum, as of its date or (as amended or supplemented
in accordance with Section 4(b), if applicable) as of the Closing Date, contains
or represents any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Issuers make no representation or warranty with respect to information
relating to the Initial Purchasers contained in or omitted from the Pricing
Disclosure Package, the Final Offering Memorandum or any amendment or supplement
thereto in reliance upon and in conformity with information furnished to the
Company in writing by or on behalf of any Initial Purchaser through the
Representative expressly for inclusion in the Pricing Disclosure Package, the
Final Offering Memorandum or amendment or supplement thereto, as the case may
be. No order preventing the use of the Preliminary Offering Memorandum, the
Pricing Supplement or the Final Offering Memorandum, or any amendment or
supplement thereto, or any order asserting that any of the transactions
contemplated by this Agreement are subject to the registration requirements of
the Act, has been issued or, to the knowledge of the Issuers, has been
threatened.
          (iii) There are no securities of the Issuers that are listed on a
national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated interdealer quotation system of the
same class within the meaning of Rule 144A as the Securities.
          (iv) The capitalization of the Company as of the Closing Date will be
as set forth in the “As adjusted” column under the heading “Capitalization” in
the Offering Memorandum, other than changes since December 31, 2005 in (i) cash
and cash equivalents in the ordinary course of business, (ii) other debt and
obligations under capital leases in the ordinary course of business, and
(iii) items of stockholders’ equity for shares issued upon the exercise of
options (including treasury stock) and shares repurchased by the Company, and
for retained earnings. All of the issued and outstanding equity interests of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and were not issued in violation of any preemptive or similar
right. Attached as Schedule II is a true and complete list of each entity in
which the Company has a direct or indirect majority equity or voting interest
(each, a “Subsidiary” and, together, the “Subsidiaries”), their jurisdictions of
organization, name of its equityholder(s) and percentage of outstanding equity
owned of record by each equityholder. All of the issued and outstanding equity
interests of each Subsidiary have been duly and validly authorized and issued,
are fully paid (to the extent required under the applicable limited liability
company agreement or limited partnership agreement of the Subsidiary, as
applicable) and nonassessable (except as such nonassessability may be affected
by Section 18-607 of the Delaware Limited Liability Company Act (the

6



--------------------------------------------------------------------------------



 



"Delaware LLC Act”), in the case of limited liability company interests in a
Delaware limited liability company, and Section 17-607 of the Delaware Revised
Uniform Limited Partnership Act (the “Delaware LP Act”), in the case of any
partnership interests in a Delaware limited partnership, and Section 17-403 of
the Delaware LP Act with respect to general partner interests in a Delaware
limited partnership), and, except for directors’ qualifying shares and as set
forth in the Offering Memorandum, are owned, directly or indirectly through
Subsidiaries, by the Company free and clear of all liens (other than transfer
restrictions imposed by the Act, the securities or Blue Sky laws of certain
jurisdictions and security interests granted pursuant to the Third Amended and
Restated Credit Agreement, dated as of October 3, 2003, as amended (the “Credit
Agreement”)). Except as set forth in the Offering Memorandum, there are no
outstanding options, warrants or other rights to acquire or purchase, or
instruments convertible into or exchangeable for, any equity interests of the
Company or any of the Subsidiaries. No holder of any securities of the Company
or any of the Subsidiaries is entitled to have such securities (other than the
Securities) registered under any registration statement contemplated by the
Registration Rights Agreement.
          (v) Each of the Company and each Subsidiary (A) is a corporation,
limited liability company, partnership or other entity duly organized and
validly existing under the laws of the jurisdiction of its organization; (B) has
all requisite corporate or other power and authority necessary to own its
property and carry on its business as now being conducted and (C) is qualified
to do business and is in good standing in all jurisdictions in which the nature
of the business conducted by it or its ownership of property makes such
qualification necessary, except where the failure to be so qualified and be in
good standing, individually or in the aggregate, would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. A
“Material Adverse Effect” means (x) a material adverse effect on, or any
development involving a prospective material adverse change in, the business,
condition (financial or other), results of operations, performance or properties
of the Company and the Subsidiaries, taken as a whole or (y) an adverse effect
on the ability to consummate the Transactions on a timely basis.
          (vi) Each Issuer has all requisite corporate or other power and
authority to execute, deliver and perform all of its obligations under the Note
Documents to which it is a party and to consummate the transactions contemplated
hereby, and, without limitation, the Company has all requisite corporate power
and authority to issue, sell and deliver and perform its obligations under the
Notes.
          (vii) This Agreement has been duly and validly authorized, executed
and delivered by each Issuer.
          (viii) The execution and delivery of, and the performance by each
Issuer of their respective obligations under the Indenture have been duly and
validly authorized by each Issuer and, when duly executed and delivered by the
Issuers (assuming the due authorization, execution and delivery thereof by the
Trustee), will be a legally binding and valid obligation of each such Issuer,
enforceable against it in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity (regardless of whether
considered at equity or at law) and the discretion of the court before which any
proceeding therefor may be brought (the “Enforceability Exceptions”). The
Indenture, when executed and delivered, will conform in all material respects to
the description thereof in the Offering Memorandum.

7



--------------------------------------------------------------------------------



 



          (ix) The Original Notes have been duly and validly authorized for
issuance and sale to the Initial Purchasers by the Company, and when issued,
authenticated by the Trustee in accordance with the provisions of the Indenture,
and delivered by the Company against payment therefor by the Initial Purchasers
in accordance with the terms of this Agreement and the Indenture, the Original
Notes will be legally binding and valid obligations of the Company, entitled to
the benefits of the Indenture and enforceable against the Company in accordance
with their terms, except as the enforcement thereof may be limited by the
Enforceability Exceptions. The Original Notes, when issued, authenticated by the
Trustee in accordance with the provisions of the Indenture and delivered, will
conform in all material respects to the description thereof in the Offering
Memorandum.
          (x) The Exchange Notes have been, or on or before the Closing Date
will be, duly and validly authorized for issuance by the Company, and when
issued, authenticated and delivered by the Company in accordance with the terms
of the Registration Rights Agreement, the Exchange Offer and the Indenture, the
Exchange Notes will be legally binding and valid obligations of the Company,
entitled to the benefits of the Indenture and enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
the Enforceability Exceptions.
          (xi) The Guarantees have been duly and validly authorized by each of
the Guarantors and when the Original Notes are issued, authenticated by the
Trustee in accordance with the provisions of the Indenture, and delivered by the
Company against payment by the Initial Purchasers in accordance with the terms
of this Agreement and the Indenture, will be legally binding and valid
obligations of the Guarantors, enforceable against each of them in accordance
with their terms, except that enforceability thereof may be limited by the
Enforceability Exceptions. The guarantees of the Exchange Notes have been duly
and validly authorized by each of the Guarantors and, when the Exchange Notes
are issued, authenticated by the Trustee in accordance with the provisions of
the Indenture, and delivered in accordance with the terms of the Registration
Rights Agreement, the Exchange Offer and the Indenture, will be legally binding
and valid obligations of the Guarantors, enforceable against each of them in
accordance with their terms, except that enforceability thereof may be limited
by the Enforceability Exceptions.
          (xii) The Registration Rights Agreement has been duly and validly
authorized by each Issuer and, when duly executed and delivered by the Issuers
(assuming the due authorization, execution and delivery thereof by the Initial
Purchasers), will constitute a valid and legally binding obligation of each such
Issuer, enforceable against it in accordance with its terms, except that (A) the
enforcement thereof may be limited by the Enforceability Exceptions and (B) any
rights to indemnity or contribution thereunder may be limited by federal and
state securities laws and public policy considerations. The Registration Rights
Agreement, when executed and delivered, will conform in all material respects to
the description thereof in the Offering Memorandum.
          (xiii) Neither the Company nor any Subsidiary is (A) in violation of
its charter, bylaws or other constitutive documents, (B) in default (or, with
notice or lapse of time or both, would be in default) in the performance or
observance of any obligation, agreement, covenant or condition contained in any
bond, debenture, note, indenture, mortgage, deed of trust, loan or credit
agreement, lease, license, franchise agreement, authorization, permit,
certificate or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of their
assets or properties is subject (collectively, “Agreements and Instruments”), or
(C) in violation of any law, statute (including, without limitation, rule or
regulation or any judgment, order or decree of any domestic or foreign court or
other governmental or regulatory

8



--------------------------------------------------------------------------------



 



authority, agency or other body with jurisdiction over any of them or any of
their assets or properties (“Governmental Authority”), except, in the case of
clauses (B) and (C), for such defaults or violations as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
          (xiv) The execution, delivery and performance of the Note Documents
and the issuance and sale of the Securities does not and will not (i) violate
the charter, bylaws or other constitutive documents of the Company or any
Subsidiary, (ii) conflict with or constitute a breach of or a default under (or
an event that with notice or the lapse of time, or both, would constitute a
default), or require consent under, or result in a Repayment Event (as defined
below), other than a Repayment Event that will be satisfied at the Closing Date
as contemplated by the Offering Memorandum, or the creation or imposition of a
lien, charge or encumbrance on any property or assets of the Company or any
Subsidiary under any of the Agreements and Instruments or (iii) violate any law,
statute, rule or regulation, including, without limitation, Regulation T, U or X
of the Board of Governors of the Federal Reserve System, or any judgment, order
or decree of any Governmental Authority, except for such conflicts, violations,
breaches or defaults in the cases of clauses (ii) and (iii) that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Assuming the accuracy of the representations and warranties of
the Initial Purchasers in Section 5(b) of this Agreement, no consent, approval,
authorization or order of, or filing, registration, qualification, license or
permit of or with, any Governmental Authority is required to be obtained or made
by the Company or any Subsidiary for the execution, delivery and performance by
the Company or any Subsidiary of the Transaction Documents and the consummation
of the Transactions, except (A) such as have been or will be obtained or made on
or prior to the Closing Date and (B) registration of the Exchange Offer or
resale of the Notes under the Act pursuant to the Registration Rights Agreement,
and qualification of the Indenture under the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), in connection with the issuance of the
Exchange Notes. No consents or waivers from any other person or entity are
required for the execution, delivery and performance of the Note Documents and
the issuance and sale of the Securities, other than such consents and waivers as
have been obtained or will be obtained prior to the Closing Date and will be in
full force and effect. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any Subsidiary.
          (xv) The public accountants whose report is included in the Offering
Memorandum are independent within the meaning of the Act. The historical
financial statements (including the notes thereto) included in the Offering
Memorandum present fairly in all material respects the consolidated financial
position, results of operations, cash flows and changes in stockholder’s equity
of the Company at the respective dates and for the respective periods indicated.
All such financial statements have been prepared in accordance with generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis throughout the periods presented (except as disclosed therein)
and in compliance with Regulation S-X (“Regulation S-X”) under the Exchange Act.
The information set forth under the captions “Offering memorandum summary —
Summary financial data” and “Selected historical consolidated financial data”
included in the Offering Memorandum have been prepared on a basis consistent
with that of the audited financial statements of the Company. The ratio of
earnings to fixed charges has been calculated in compliance with Item 503(d) of
Regulation S-K. Since the date as of which information is given in the Offering
Memorandum, except as set forth or contemplated in the Offering Memorandum,
(A) neither the Company or any Subsidiary has (1) incurred any liabilities or
obligations,

9



--------------------------------------------------------------------------------



 



direct or contingent, that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, or (2) entered into any material
transaction not in the ordinary course of business, (B) there has not been any
event or development in respect of the business or condition (financial or
other) of the Company or any Subsidiary that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect,
(C) there has been no dividend or distribution of any kind declared, paid or
made by the Company on any of its equity interests and (D) there has not been
any change in the long-term debt of the Company or any Subsidiary other than
changes due to ordinary course of business capital leases .
          (xvi) The statistical and market-related data and forward-looking
statements included in the Offering Memorandum are based on or derived from
sources that the Issuers believe to be reliable and accurate in all material
respects and represent their good faith estimates that are made on the basis of
data derived from such sources. The Company has obtained the written consent to
the use of such data from such sources to the extent required.
          (xvii) As of the date hereof and as of the Closing Date, immediately
prior to and immediately following the issuance and sale of the Securities, each
Issuer is and will be Solvent. As used herein, “Solvent” shall mean, for any
person on a particular date, that on such date (A) the fair value of the
property of such person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such person, (B) the
present fair salable value of the assets of such person is not less than the
amount that will be required to pay the probable liability of such person on its
debts as they become absolute and matured, (C) such person does not intend to,
and does not believe that it will, incur debts and liabilities beyond such
person’s ability to pay as such debts and liabilities mature, (D) such person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such person’s property would constitute an
unreasonably small capital and (E) such person is able to pay its debts as they
become due and payable.
          (xviii) Except as set forth in the Offering Memorandum, there is
(A) no action, suit or proceeding before or by any Governmental Authority or
arbitrator, now pending or, to the knowledge of the Issuers, threatened or
contemplated, to which the Company or any Subsidiary is or may be a party or to
which the business, assets or property of the Company or any Subsidiary is or
may be subject and (B) no judgment, decree or order of any Governmental
Authority that, in either of clause (A) or (B), could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
          (xix) Except as could not reasonably be expected to have a Material
Adverse Effect, no labor disturbance by the employees of the Company or any
Subsidiary exists or, to the knowledge of the Issuers, is imminent.
          (xx) Except as described in the Offering Memorandum and except for
such matters as would not individually or in the aggregate have a Material
Adverse Effect (1) none of the Company or any of its Subsidiaries is in
violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or mold (collectively, “Hazardous Materials”)

10



--------------------------------------------------------------------------------



 



or to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (2) the Company and its Subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (3) there are no pending or,
to the knowledge of the Company, threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company, or any of its Subsidiaries, and (4) to
the knowledge of the Company, there are no events or circumstances that would
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any of its
Subsidiaries relating to Hazardous Materials or any Environmental Laws.
          (xxi) The Company and its Subsidiaries possess adequate certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by them and have not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
any of its Subsidiaries, would individually or in the aggregate have a Material
Adverse Effect.
          (xxii) The Company and the Subsidiaries have good and indefeasible
title in fee simple to all items of owned real property, and good and marketable
title to all personal property owned by each of them in each case free and clear
of any pledge, lien, encumbrance, security interest or other defect or claim of
any third party, except (A) such as would not reasonably be expected a Material
Adverse Effect, (B) liens described in the Offering Memorandum and (C) liens
permitted by the Indenture. Any real property, personal property and buildings
held under lease by the Company or any such Subsidiary are held under valid,
subsisting and enforceable leases, with such exceptions as would not reasonably
be expected a Material Adverse Effect.
          (xxiii) All tax returns required to be filed by the Company or any
Subsidiary have been filed (or extensions have been obtained) in all
jurisdictions where such returns are required to be filed; and all taxes,
including withholding taxes, value added and franchise taxes, penalties and
interest, assessments, fees and other charges due or claimed to be due from such
entities or that are due and payable have been paid, other than those being
contested in good faith and for which reserves have been provided in accordance
with GAAP or those currently payable without penalty or interest and except
where the failure to make such required filings or payments could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (xxiv) Neither the Company nor any Subsidiary is, or after giving
effect to the Transactions will be, required to be registered as an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
          (xxv) The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that:
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of their financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for their assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

11



--------------------------------------------------------------------------------



 



          (xxvi) The Company has established and maintains disclosure controls
and procedures (as such term is defined in Rules 13a-15 and 15d-14 under the
Exchange Act); such disclosure controls and procedures are designed to ensure
that material information relating to the Company and the Subsidiaries is made
known to the chief executive officer and chief financial officer of the Company
by others within the Company or any Subsidiary, and such disclosure controls and
procedures are reasonably effective to perform the functions for which they were
established subject to the limitations of any such control system; the Company’s
auditors and the audit committee of the board of directors of the Company have
been advised of: (A) any significant deficiencies in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (B) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.
          (xxvii) Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D under the Act) has, directly or through any person
acting on its or their behalf (other than any Initial Purchaser, as to which no
representation is made), (A) taken, directly or indirectly, any action designed
to, or that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of any security of any Issuer to facilitate the sale
or resale of the Securities, (B) sold, bid for, purchased or paid any person any
compensation for soliciting purchases of the Securities in a manner that would
require registration of the Securities under the Act or paid or agreed to pay to
any person any compensation for soliciting another to purchase any other
securities of any Issuer in a manner that would require registration of the
Securities under the Act, (C) sold, offered for sale, contracted to sell,
pledged, solicited offers to buy or otherwise disposed of or negotiated in
respect of any security (as defined in the Act) that is currently or will be
integrated with the sale of the Securities in a manner that would require the
registration of the Securities under the Act or (D) engaged in any directed
selling effort (as defined by Regulation S) with respect to the Securities, and
each of them has complied with the offering restrictions requirement of
Regulation S.
          (xxviii) No form of general solicitation or general advertising
(prohibited by the Act in connection with offers or sales such as the Exempt
Resales) was used by the Company or any person acting on its behalf (other than
any Initial Purchaser, as to which no representation is made) in connection with
the offer and sale of any of the Securities or in connection with Exempt
Resales, including, but not limited to, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio or the Internet, or any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising within the meaning of Regulation D under the Act. Neither the
Company nor any of its affiliates has entered into, or will enter into, any
contractual arrangement with respect to the distribution of the Securities
except for this Agreement.
          (xxix) Except as described in the section entitled “Plan of
distribution” in the Offering Memorandum, there are no contracts, agreements or
understandings between the Company or any Subsidiary and any other person other
than the Initial Purchasers pursuant to this Agreement that would give rise to a
valid claim against the Company, any Subsidiary or any of the Initial Purchasers
for a brokerage commission, finder’s fee or like payment in connection with the
issuance, purchase and sale of the Securities.

12



--------------------------------------------------------------------------------



 



          (xxx) The principal executive officer and principal financial officer
of the Company have made all certifications required by the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes Oxley Act”). The Company is otherwise in compliance in all material
respects with all applicable provisions of the Sarbanes-Oxley Act that are
effective.
          Each certificate signed by any officer of any Issuer and delivered to
the Initial Purchasers or counsel for the Initial Purchasers pursuant to, or in
connection with, this Agreement shall be deemed to be a representation and
warranty by the Issuers to the Initial Purchasers as to the matters covered by
such certificate.
          The Company acknowledges that the Initial Purchasers and, for purposes
of the opinions to be delivered to the Initial Purchasers pursuant to Section 8
of this Agreement, counsel to the Company and counsel to the Initial Purchasers
will rely upon the accuracy and truth of the foregoing representations and the
Company hereby consents to such reliance.
          (b) Each Initial Purchaser represents to the Issuers that it is a QIB
and acknowledges that it is purchasing the Securities pursuant to a private sale
exemption from registration under the Act, and that the Securities have not been
registered under the Act and may not be offered or sold within the United States
or to, or for the account or benefit of, U.S. persons except pursuant to an
exemption from the registration requirements of the Act. Each Initial Purchaser,
severally and not jointly, represents, warrants and covenants to the Issuers
that:
          (xxxi) Neither it, nor any person acting on its behalf, has or will
solicit offers for, or offer or sell, any Securities by any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Act) or in any manner involving a public offering within the meaning
of Section 4(2) of the Act, and it has and will solicit offers for the
Securities only from, and will offer and sell the Securities only to,
(1) persons whom such Initial Purchaser reasonably believes to be QIBs or, if
any such person is buying for one or more institutional accounts for which such
person is acting as fiduciary or agent, only when such person has represented to
such Initial Purchaser that each such account is a QIB to whom notice has been
given that such sale or delivery is being made in reliance on Rule 144A, and, in
each case, in accordance with and reliance on the exemption from the
registration requirements of the Act pursuant to Rule 144A, or (2) persons other
than U.S. persons outside the United States in reliance on, and in compliance
with, the exemption from the registration requirements of the Act provided by
Regulation S.
          (xxxii) With respect to offers and sales outside the United States,
such Initial Purchaser has offered the Securities and will offer and sell the
Securities (1) as part of its distribution at any time and (2) otherwise until
40 days after the later of the commencement of the offering of the Securities
and the Closing Date, only in accordance with Rule 903 of Regulation S or
another exemption from the registration requirements of the Act. Accordingly,
neither such Initial Purchasers nor any person acting on their behalf has
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities, and any such persons have complied
and will comply with the offering restrictions requirements of Regulation S.
Terms used in this Section 5(b)(ii) have the meanings given to them by
Regulation S.
          Each Initial Purchaser severally agrees that, at or prior to
confirmation of a sale of Securities pursuant to Regulation S it will have sent
to each distributor, dealer or person receiving a selling

13



--------------------------------------------------------------------------------



 



concession, fee or other remuneration that purchases Securities from it or
through it during the restricted period a confirmation or notice to
substantially the following effect:
          “The Securities covered hereby have not been registered under the
United States Securities Act of 1933, as amended (the “Securities Act”), and may
not be offered or sold within the United States or to or for the account or
benefit of, U.S. persons (i) as part of their distribution at any time and
(ii) otherwise until forty days after the later of the date upon which the
offering of the Securities commenced and the date of closing, except in either
case in accordance with Regulation S or Rule 144A under the Securities Act.
Terms used above have the meaning given to them by Regulation S.”
          The Initial Purchasers understand that the Issuers and, for purposes
of the opinions to be delivered to them pursuant to Section 8 hereof, counsel to
the Issuers and counsel to the Initial Purchasers will rely upon the accuracy
and truth of the foregoing representations, and each Initial Purchaser hereby
consents to such reliance.
          6. Indemnification.
          (a) The Issuers, jointly and severally, agree to indemnify and hold
harmless the Initial Purchasers, each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, the agents, employees, officers and directors of any Initial
Purchaser and the agents, employees, officers and directors of any such
controlling person from and against any and all losses, liabilities, claims,
damages and expenses whatsoever (including, but not limited, to reasonable
attorneys’ fees and any and all reasonable expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all reasonable amounts paid in
settlement of any claim or litigation) (collectively, “Losses”) to which they or
any of them may become subject under the Act, the Exchange Act or otherwise
insofar as such Losses (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Pricing Disclosure Package or the Final Offering Memorandum, or
in any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that none of the Issuers will be liable in any
such case to the extent, but only to the extent, that any such Loss arises out
of or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission relating to an Initial Purchaser made therein in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Initial Purchaser through the Representative
expressly for use therein. This indemnity agreement will be in addition to any
liability that the Issuers may otherwise have, including, but not limited to,
liability under this Agreement.
          (b) Each Initial Purchaser agrees to indemnify and hold harmless the
Issuers, and each person, if any, who controls any of the Issuers within the
meaning of Section 15 of the Act or Section 20(a) of the Exchange Act, the
agents, employees, officers and directors and the agents, employees, officers
and directors of any of the Issuers of any such controlling person from and
against any and all Losses to which they or any of them may become subject under
the Act, the Exchange Act or otherwise insofar as such Losses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Pricing Disclosure Package
or the Final Offering Memorandum, or in any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but

14



--------------------------------------------------------------------------------



 



only to the extent, that any such Loss arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission relating
to such Initial Purchaser made therein in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of such Initial
Purchaser through the Representative expressly for use therein. The Issuers and
the Initial Purchasers severally acknowledge that, for all purposes (including
Section 5(a)(i) and this Section 6), the statements set forth in the first
sentence of the fourth paragraph, the first sentence of the sixth paragraph and
eighth, tenth and twelfth paragraphs under “Plan of distribution” in the
Preliminary Offering Memorandum and the Final Offering Memorandum constitute the
only information furnished in writing by or behalf of any Initial Purchaser
expressly for use in the Pricing Disclosure Package or the Final Offering
Memorandum.
          (c) Promptly after receipt by an indemnified party under subsection
6(a) or 6(b) above of notice of the commencement of any action, suit or
proceeding (collectively, an “action”), such indemnified party shall, if a claim
in respect thereof is to be made against the indemnifying party under such
subsection, notify each party against whom indemnification is to be sought in
writing of the commencement of such action (but the failure so to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have under this Section 6 except to the extent that it has been
prejudiced in any material respect by such failure). In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement of such action, the indemnifying party will be entitled to
participate in such action, and to the extent it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense of such action with counsel
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such action, but the reasonable fees and expenses of such counsel
shall be at the expense of such indemnified party or parties unless (i) the
employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying parties (or such
indemnifying parties have assumed the defense of such action), and such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them that are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such reasonable fees and expenses of counsel shall be borne by the indemnifying
parties. In no event shall the indemnifying parties be liable for the fees and
expenses of more than one counsel (together with appropriate local counsel) at
any time for all indemnified parties in connection with any one action or
separate but substantially similar or related actions arising in the same
jurisdiction out of the same general allegations or circumstances. An
indemnifying party shall not be liable for any settlement of any claim or action
effected without its written consent, which consent may not be unreasonably
withheld. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by paragraph (a) or
(b) of this Section 6, then the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
not have reimbursed the indemnified party in accordance with such request prior
to the date of such settlement and (iii) such indemnified party shall have given
the indemnifying party at least 45 days’ prior notice of its intention to
settle. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement (x) includes an unconditional release of such indemnified party
from all liability on claims that are the subject matter of such proceeding and
(y) does not

15



--------------------------------------------------------------------------------



 



include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.
          7. Contribution. In order to provide for contribution in circumstances
in which the indemnification provided for in Section 6 of this Agreement is for
any reason held to be unavailable from the indemnifying party, or is
insufficient to hold harmless a party indemnified under Section 6 of this
Agreement, each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such aggregate Losses (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Issuers, on the one hand, and the Initial Purchasers, on the other hand,
from the offering of the Securities or (ii) if such allocation is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to above but also the relative fault of the Issuers,
on the one hand, and the Initial Purchasers, on the other hand, in connection
with the statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations. The relative benefits received by the
Issuers, on the one hand, and the Initial Purchasers, on the other hand, shall
be deemed to be in the same proportion as (x) the total proceeds from the
offering of Securities (net of discounts and commissions but before deducting
expenses) received by the Issuers are to (y) the total discount and commissions
received by the Initial Purchasers. The relative fault of the Issuers, on the
one hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by an Issuer or the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission or alleged statement or omission.
          The Issuers and the Initial Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 7 were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to above. Notwithstanding the
provisions of this Section 7, (i) in no case shall any Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discount and commissions applicable to the Securities purchased by such Initial
Purchaser pursuant to this Agreement exceeds the amount of any damages that such
Initial Purchaser has otherwise been required to pay by reason of any untrue or
alleged untrue statement or omission or alleged omission and (ii) no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation. For purposes of this Section 7, each person,
if any, who controls any Initial Purchaser within the meaning of Section 15 of
the Act or Section 20(a) of the Exchange Act shall have the same rights to
contribution as the Initial Purchasers, and each person, if any, who controls an
Issuer within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act and each director, officer, employee and agent of an Issuer shall
have the same rights to contribution as the Issuers. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim for contribution may be
made against another party or parties under this Section 7, notify such party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 7 or
otherwise, except to the extent that it has been prejudiced in any material
respect by such failure; provided, however, that no additional notice shall be
required with respect to any action for which notice has been given under
Section 6 for purposes of indemnification. Anything in this section to the
contrary notwithstanding, no party shall be liable for contribution with respect
to any action or claim settled without its written consent; provided, however,
that such written consent was not unreasonably withheld.

16



--------------------------------------------------------------------------------



 



          8. Conditions of Initial Purchasers’ Obligations. The obligations of
the Initial Purchasers to purchase and pay for the Securities, as provided for
in this Agreement, shall be subject to satisfaction of the following conditions
prior to or concurrently with such purchase:
          (a) All of the representations and warranties of the Issuers contained
in this Agreement shall be true and correct on the date of this Agreement and on
the Closing Date. The Issuers shall have performed or complied with all of the
agreements and covenants contained in this Agreement and required to be
performed or complied with by them at or prior to the Closing Date. The Initial
Purchasers shall have received a certificate, dated the Closing Date, signed by
the chief executive officer and chief financial officer of the Company,
certifying as to the foregoing and to the effect in Section 8(c).
          (b) The Final Offering Memorandum shall have been printed and copies
distributed to the Initial Purchasers as required by Section 5(b). No stop order
suspending the qualification or exemption from qualification of the Securities
in any jurisdiction shall have been issued and no proceeding for that purpose
shall have been commenced or shall be pending or threatened.
          (c) Since the execution of this Agreement, there shall not have been
any decrease in the rating of any debt or preferred stock of the Company or any
Subsidiary by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the Act), or any notice given of any
intended or potential decrease in any such rating or of a possible change in any
such rating that does not indicate the direction of the possible change.
          (d) The Initial Purchasers shall have received on the Closing Date
opinions dated the Closing Date, addressed to the Initial Purchasers, of
(i) Andrews Kurth LLP, counsel to the Company, substantially in the form of
Exhibit B attached hereto, including with respect to Guarantors organized under
the laws of the states of Delaware and Texas and (ii) counsel to the Guarantor
organized under the laws of the State of Oklahoma substantially in the form of
Exhibit C and, in each case, in form and substance satisfactory to the
Representative and counsel to the Initial Purchasers.
          (e) The Initial Purchasers shall have received on the Closing Date an
opinion dated the Closing Date of Cahill Gordon & Reindel llp, counsel to the
Initial Purchasers, in form and substance satisfactory to the Representative.
Such counsel shall have been furnished with such certificates and documents as
they may reasonably request to enable them to review or pass upon the matters
referred to in this Section 8 and in order to evidence the accuracy,
completeness or satisfaction in all material respects of any of the
representations, warranties or conditions contained in this Agreement.
          (f) On the date hereof, the Initial Purchasers shall have received a
“comfort letter” from KPMG LLP, the independent public accountants for the
Company, dated the date of this Agreement, addressed to the Initial Purchasers
and in form and substance satisfactory to the Representative and counsel to the
Initial Purchasers, covering the financial and accounting information in the
Preliminary Offering Memorandum and the Pricing Supplement. In addition, the
Initial Purchasers shall have received a “bring-down comfort letter” from the
independent public accountants for the Company, dated as of the Closing Date,
addressed to the Initial Purchasers and in the form of the “comfort letter”
delivered on the date hereof, except that (i) it shall cover the financial and
accounting information in the Final Offering Memorandum and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than 5 days prior

17



--------------------------------------------------------------------------------



 



to the Closing Date, and otherwise in form and substance satisfactory to the
Representative and counsel to the Initial Purchasers.
          (g) The Issuers and the Trustee shall have executed and delivered the
Indenture and the Initial Purchasers shall have received copies thereof. The
Issuers shall have executed and delivered the Registration Rights Agreement and
the Initial Purchasers shall have received executed counterparts thereof.
          (h) The Initial Purchasers shall have been furnished with wiring
instructions for the application of the proceeds of the Securities in accordance
with this Agreement and such other information as they may reasonably request.
          (i) The Securities shall be eligible for trading in Portal upon
issuance. All agreements set forth in the blanket representation letter of the
Company to DTC relating to eligibility of the Securities for clearance and
settlement through DTC shall have been complied with.
          If any of the conditions specified in this Section 8 shall not have
been fulfilled when and as required by this Agreement to be fulfilled (or waived
by the Initial Purchasers), this Agreement may be terminated by the Initial
Purchasers on notice to the Company at any time at or prior to the Closing Date,
and such termination shall be without liability of any party to any other party.
          The documents required to be delivered by this Section 8 will be
delivered at the office of counsel for the Initial Purchasers on the Closing
Date.
          9. Survival of Representations and Agreements. All representations and
warranties, covenants and agreements contained in this Agreement, including the
agreements contained in Sections 4(f) and 10(d), the indemnity agreements
contained in Section 6 and the contribution agreements contained in Section 7,
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Initial Purchasers or any controlling
person thereof or by or on behalf of the Company or any controlling person
thereof, and shall survive delivery of and payment for the Original Notes to and
by the Initial Purchasers. The agreements contained in Sections 4(f), 6, 7, and
10(d) shall survive the termination of this Agreement, including pursuant to
Section 10.

18



--------------------------------------------------------------------------------



 



          10. Effective Date of Agreement; Termination.
          (a) This Agreement shall become effective upon execution and delivery
of a counterpart hereof by each of the parties hereto.
          (b) The Initial Purchasers shall have the right to terminate this
Agreement at any time prior to the Closing Date by notice to the Company from
the Initial Purchasers, without liability (other than with respect to Sections 6
and 7) on the Initial Purchasers’ part to the Company or any affiliate thereof
if, on or prior to such date, (i) the Company shall have failed, refused or been
unable to perform any agreement on its part to be performed under this Agreement
when and as required; (ii) any other condition to the obligations of the Initial
Purchasers under this Agreement to be fulfilled by the Issuers pursuant to
Section 8 is not fulfilled when and as required in any material respect;
(iii) trading in any securities of the Company shall be suspended or limited by
the Commission or the New York Stock Exchange, or trading in securities
generally on the New York Stock Exchange, the American Stock Exchange or the
Nasdaq National Market shall have been suspended or materially limited, or
minimum prices shall have been established thereon by the Commission, or by such
exchange or other regulatory body or governmental authority having jurisdiction;
(iv) a general moratorium shall have been declared by either Federal or New York
or Texas State authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States shall have
occurred; (v) there is an outbreak or escalation of hostilities or national or
international calamity in any case involving the United States, on or after the
date of this Agreement, or if there has been a declaration by the United States
of a national emergency or war or other national or international calamity or
crisis (economic, political, financial or otherwise) which affects the U.S. and
international markets, making it, in the Representative’s judgment,
impracticable to proceed with the offering or delivery of the Securities on the
terms and in the manner contemplated in the Pricing Disclosure Package; or (vi)
there shall have been such a material adverse change in general economic,
political or financial conditions or the effect (or potential effect if the
financial markets in the United States have not yet opened) of international
conditions on the financial markets in the United States shall be such as, in
the Representative’s judgment, to make it inadvisable or impracticable to
proceed with the offering or delivery of the Securities on the terms and in the
manner contemplated in the Pricing Disclosure Package.
          (c) Any notice of termination pursuant to this Section 10 shall be
given at the address specified in Section 11 below by telephone or facsimile,
confirmed in writing by letter.
          (d) If this Agreement shall be terminated pursuant to Section 10(b),
or if the sale of the Securities provided for in this Agreement is not
consummated because of any refusal, inability or failure on the part of the
Issuers to satisfy any condition to the obligations of the Initial Purchasers
set forth in this Agreement to be satisfied or because of any refusal, inability
or failure on the part of the Issuers to perform any agreement in this Agreement
or comply with any provision of this Agreement, the Issuers, jointly and
severally, will reimburse the Initial Purchasers for all of their reasonable
out-of-pocket expenses (including, without limitation, the fees and expenses of
the Initial Purchasers’ counsel) incurred in connection with this Agreement and
the transactions contemplated hereby.
          (e) If any one or more Initial Purchasers shall fail to purchase and
pay for any of the Securities agreed to be purchased by such Initial Purchaser
hereunder and such failure to purchase shall constitute a default in the
performance of its or their obligations under this Agreement, the remaining
Initial Purchasers shall be obligated severally to take up and pay for (in the
respective proportions which the principal amount of Securities set forth
opposite their names in Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers) the Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase;

19



--------------------------------------------------------------------------------



 



provided, however, that in the event that the aggregate principal amount of
Securities which the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase shall exceed 10% of the aggregate principal amount of
Securities set forth in Schedule I hereto, the remaining Initial Purchasers
shall have the right to purchase all, but shall not be under any obligation to
purchase any, of the Securities, and if such nondefaulting Initial Purchasers do
not purchase all the Securities, this Agreement will terminate without liability
to any nondefaulting Initial Purchaser or the Company. In the event of a default
by any Initial Purchaser as set forth in this Section 10(e), the Closing Date
shall be postponed for such period, not exceeding seven Business Days, as the
Representative shall determine in order that the required changes in the Final
Offering Memorandum or in any other documents or arrangements may be effected.
Nothing contained in this Agreement shall relieve any defaulting Initial
Purchaser of its liability, if any, to the Company or any nondefaulting Initial
Purchaser for damages occasioned by its default hereunder.
          11. Notice. All communications with respect to or under this
Agreement, except as may be otherwise specifically provided in this Agreement,
shall be in writing and, if sent to the Initial Purchasers, shall be mailed,
delivered or telecopied and confirmed in writing to c/o UBS Securities LLC, 677
Washington Blvd., Stamford, CT 06901 (fax number: 203-719-1075), Attention: High
Yield Syndicate Department, with a copy for information purposes only to (i) UBS
Securities LLC, 677 Washington Blvd., Stamford, CT 06901 (fax number:
203-719-0680), Attention: Legal and Compliance Department and (ii) Cahill Gordon
& Reindel llp, 80 Pine Street, New York, NY 10005 (fax number: 212-269-5420),
Attention: Michael E. Michetti; and if sent to the Issuers, shall be mailed,
delivered or telecopied and confirmed in writing to (i) Basic Energy Services,
Inc., 400 W. Illinois, Midland, TX 79701 (telephone: 432-620-5500, fax:
432-620-5501, Attention: Kenneth V. Huseman and (ii) Andrews Kurth LLP, 600
Travis, Suite 4200, Houston, TX 77002, Attention: David C. Buck, Esq. (fax
number: 713-220-4285).
          All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged by telecopier machine, if telecopied; and one business day after
being timely delivered to a next-day air courier.
          12. Parties. This Agreement shall inure solely to the benefit of, and
shall be binding upon, the Initial Purchasers, the Issuers and the other
indemnified parties referred to in Sections 6 and 7, and their respective
successors and assigns, and no other person shall have or be construed to have
any legal or equitable right, remedy or claim under or in respect of or by
virtue of this Agreement or any provision herein contained. The term “successors
and assigns” shall not include a purchaser, in its capacity as such, of Notes
from the Initial Purchasers.
          13. Construction. This Agreement shall be construed in accordance with
the laws of the State of New York applicable to contracts made and to be
performed within the State of New York.
          14. Submission to Jurisdiction; Waiver of Jury Trial. The Issuers
hereby waive all right to trial by jury in any proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The Issuers agree that a final judgment in any such proceeding
brought in any such court shall be conclusive and binding upon the Issuers and
may be enforced in any other courts in the jurisdiction of which the Issuers are
or may be subject, by suit upon such judgment.
          15. Captions. The captions included in this Agreement are included
solely for convenience of reference and are not to be considered a part of this
Agreement.

20



--------------------------------------------------------------------------------



 



          16. Counterparts. This Agreement may be executed in various
counterparts that together shall constitute one and the same instrument.
          17. No Fiduciary Relationship. The Issuers hereby acknowledge that the
Initial Purchasers are acting solely as initial purchasers in connection with
the purchase and sale of the Securities. The Issuers further acknowledge that
each of the Initial Purchasers is acting pursuant to a contractual relationship
created solely by this Agreement entered into on an arm’s length basis and in no
event do the parties intend that any Initial Purchaser act or be responsible as
a fiduciary to the Issuers, their management, stockholders, creditors or any
other person in connection with any activity that such Initial Purchaser may
undertake or has undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof. The Initial Purchasers
hereby expressly disclaim any fiduciary or similar obligations to the Issuers,
either in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Issuers hereby confirm their
understanding and agreement to that effect. The Issuers and each Initial
Purchaser agree that they are each responsible for making their own independent
judgments with respect to any such transactions, and that any opinions or views
expressed by any Initial Purchaser to the Issuers regarding such transactions,
including but not limited to any opinions or views with respect to the price or
market for the Securities, do not constitute advice or recommendations to the
Issuers. The Issuers hereby waive and release, to the fullest extent permitted
by law, any claims that such Issuers may have against the Initial Purchasers
with respect to any breach or alleged breach of any fiduciary or similar duty to
the Issuers in connection with the transactions contemplated by this Agreement
or any matters leading up to such transactions.
[Signature Pages Follow]

21



--------------------------------------------------------------------------------



 



          If the foregoing Purchase Agreement correctly sets forth the
understanding among the Issuers and the Initial Purchasers, please so indicate
in the space provided below for the purpose, whereupon this letter and your
acceptance shall constitute a binding agreement among the Issuers and the
Initial Purchasers.

              BASIC ENERGY SERVICES, INC.
 
       
 
  By:   /s/ Kenneth V. Huseman
 
       
 
      Name: Kenneth V. Huseman
 
      Title: President and Chief Executive Officer
 
            FIRST ENERGY SERVICES COMPANY
 
       
 
  By:   /s/ Kenneth V. Huseman
 
       
 
      Name: Kenneth V. Huseman
 
      Title: President
 
            H.B.& R., INC.
 
       
 
  By:   /s/ Kenneth V. Huseman
 
       
 
      Name: Kenneth V. Huseman
 
      Title: President
 
            FESCO ALASKA, INC.
 
       
 
  By:   /s/ Kenneth V. Huseman
 
       
 
      Name: Kenneth V. Huseman
 
      Title: President
 
            BASIC ENERGY SERVICES, L.P.
 
       
 
  By:   BASIC ENERGY SERVICES GP, LLC,
its General Partner
 
       
 
  By:   /s/ Kenneth V. Huseman
 
       
 
      Name: Kenneth V. Huseman
 
      Title: President

S-1

 



--------------------------------------------------------------------------------



 



              BASIC ENERGY SERVICES GP, LLC
 
       
 
  By:   /s/ Kenneth V. Huseman
 
       
 
      Name: Kenneth V. Huseman
 
      Title: President
 
            BASIC ENERGY SERVICES LP, LLC
 
       
 
  By:   /s/ Scott Kinnamon
 
       
 
      Name: Scott Kinnamon
 
      Title: President
 
            BASIC ESA, INC.
 
       
 
  By:   /s/ Kenneth V. Huseman
 
       
 
      Name: Kenneth V. Huseman
 
      Title: President
 
            WESTERN OIL WELL SERVICE CO.
 
       
 
  By:   /s/ Kenneth V. Huseman
 
       
 
      Name: Kenneth V. Huseman
 
      Title: President
 
            BASIC MARINE SERVICES, INC.
 
       
 
  By:   /s/ Kenneth V. Huseman
 
       
 
      Name: Kenneth V. Huseman
 
      Title: President
 
            ENERGY AIR DRILLING SERVICE CO.
 
       
 
  By:   /s/ Kenneth V. Huseman
 
       
 
      Name: Kenneth V. Huseman
 
      Title: President

S-2

 



--------------------------------------------------------------------------------



 



              R&R HOT OIL SERVICE INC.
 
       
 
  By:   /s/ Kenneth V. Huseman
 
       
 
      Name:  Kenneth V. Huseman
 
      Title:    President
 
            OILWELL FRACTURING SERVICES, INC.
 
       
 
  By:   /s/ Kenneth V. Huseman
 
       
 
      Name:  Kenneth V. Huseman
 
      Title:    President
 
            LEBUS OIL FIELD SERVICE CO.
 
       
 
  By:   /s/ Kenneth V. Huseman
 
       
 
      Name:  Kenneth V. Huseman
 
      Title:    President

S-3

 



--------------------------------------------------------------------------------



 



Confirmed and accepted as of the date first above written:
UBS SECURITIES LLC
BANC OF AMERICA SECURITIES LLC
LEHMAN BROTHERS INC.
CREDIT SUISSE SECURITIES (USA) LLC
GOLDMAN, SACHS & CO.

          By: UBS SECURITIES LLC     as Representative of the several Initial
Purchasers    
 
       
By:
  /s/ Chris Bradshaw
 
       
 
  Name: Chris Bradshaw  
 
  Title: Director  
 
       
By:
  /s/ Michael Jamieson
 
       
 
  Name: Michael Jamieson  
 
  Title: Managing Director  

S-4

 



--------------------------------------------------------------------------------



 



Schedule I

          Principal Amount of Initial Purchaser Notes to Be Purchased
UBS Securities LLC
  $ 90,000,000  
Banc of America Securities LLC
    45,000,000  
Lehman Brothers Inc.
    45,000,000  
Credit Suisse Securities (USA) LLC
    22,500,000  
Goldman, Sachs & Co.
    22,500,000  
 
       
Total
  $ 225,000,000  

I-1

 



--------------------------------------------------------------------------------



 



Schedule II

              Jurisdiction   Equity Holder and Subsidiary   of Organization   %
Held by Each
Basic Energy Services GP, LLC
  Delaware   Basic Energy Services Inc. — 100%
Basic Energy Services LP, LLC
  Delaware   Basic Energy Services Inc. — 100%
 
      Basic Energy Services GP, LLC. — 0.01%
Basic Energy Services L.P.
  Delaware   Basic Energy Services LP, LLC — 99.99%
Basic ESA, Inc.*
  Texas   Basic Energy Services L.P. — 100%
Energy Air Drilling Services Co., Inc.*
  Colorado   Basic Energy Services L.P. — 100%
R&R Hot Oil Service Inc.*
  North Dakota   Basic Energy Services L.P. — 100%
Basic Marine Services, Inc.
  Delaware   Basic Energy Services L.P. — 100%
First Energy Services Company
  Delaware   Basic Energy Services L.P. — 100%
Oilwell Fracturing Services, Inc.
  Oklahoma   Basic Energy Services L.P. — 100%
Western Oil Well Service Co.*
  Montana   First Energy Services Company — 100%
FESCO Alaska, Inc.*
  Alaska   First Energy Services Company — 100%
H.B.&R., Inc.*
  Montana   FESCO Alaska — 100%
LeBus Oil Field Service Co.
  Texas   Basic Energy Services Inc. — 100%

* Not a “Significant Subsidiary” as defined in Rule 1-02(w) of Regulation S-X
II-1

 



--------------------------------------------------------------------------------



 



Exhibit A
[FORM OF REGISTRATION RIGHTS AGREEMENT]
A-1

 